IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )
                                        )
              v.                        ) ID Nos. 2008008165 and
                                        ) 2008008210
AMEER DUNN and JAHEIM                   )
HAMILTON,                               )
                                        )
               Defendants.              )


                         MEMORANDUM OPINION
                             Submitted: May 27, 2021
                              Decided: June 15, 2021

  Upon Defendant Ameer Dunn’s Motion to Transfer Charges to Family Court,
                               DENIED.



Erika Flaschner, Esquire, and Christina Ruggiero, Esquire, Deputy Attorneys
General, Department of Justice, Wilmington, Delaware. Attorneys for the State.

Monika Germono, Esquire, and Meghan Crist, Esquire, Assistant Public
Defenders, Office of Defense Services, Wilmington, Delaware. Attorneys for
Defendant Ameer Dunn.




MEDINILLA, J.
                                  I.      INTRODUCTION

       Defendants Ameer Dunn and Jaheim Hamilton, ages 17 and 161 seek to

transfer their charges to Family Court under 10 Del. C. § 1011. They stand accused

of Theft of a Motor Vehicle, two counts of Attempted Assault First Degree, five

counts of Reckless Endangering First Degree, Possession of a Firearm During the

Commission of a Felony (“PFDCF”), Conspiracy Second Degree, and Possession or

Control of a Firearm by a Prohibited Juvenile.

       After both defendants sought a preliminary determination as to whether the

State had carried its respective burdens of proof to try them as adults, the Court

determined in Part I of the Reverse Amenability hearing that the State established

its prima facie case against both Defendants to support a fair likelihood of conviction

under a theory of accomplice liability.2 Though the State failed to establish its

burden under 11 Del. C. § 1447A(f) to mandate Defendants be tried as adults for the

firearm charges, the Court determined that it may exercise its discretion and

determine whether to retain jurisdiction.3




1
  Ameer Dunn’s date of birth is October 14, 2002; Jaheim Hamilton’s date of birth is October 10,
2003.
2
  See Memorandum Opinion, State of Delaware v. Ameer Dunn, Crim. ID. No. 2008008165, D.I.
17, at 9 (Del. Super. Ct. Apr. 15, 2021).
3
  Id. at 14-15.
                                               2
       Accordingly, the Court held part II of the bifurcated hearing for Defendant

Dunn on May 25, 2021. The factual and procedural history will not be reiterated.4

The Court now considers whether Defendant Dunn is amenable to the rehabilitative

processes of the Family Court5 and weighs the four factors set forth in 10 Del. C. §

1011(b).6

                                          II. DISCUSSION

A.     Section 1011(b) Factor One: Nature of Present Offense and the Extent
       and Nature of Defendant’s Prior Record
       The first § 1011(b) factor focuses on the nature of the present offense. The

evidence against Defendant for the offense of Theft of a Motor Vehicle is strong and

his behavior with co-defendant Hamilton demonstrates a conscious decision to steal

a vehicle where at least one of the defendants possessed a firearm while so doing.

Furthermore, Defendant’s past criminal record is lengthy. He was adjudicated

delinquent on three prior occasions which included various thefts of motor vehicles.7


4
  For a recitation of the facts, see Memorandum Opinion, State of Delaware v. Ameer Dunn,
Crim. I.D. No. 2008008165, D.I. 17, at 3-7 (Del. Super. Ct. Apr. 15, 2021).
5
  See generally 10 Del. C. §§ 1010-11 (2013 & Supp. 2016). See Hughes v. State, 653 A.2d 241,
249 (Del. 1994) (quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607
A.2d 1185, 1209 (Del. 1992)).
6
  See, e.g., State v. Harper, 2014 WL 1303012, at *5-7 (Del. Super. Mar. 31, 2014); see also 10
Del. C. § 1011(b) (stating that the Court may consider evidence of: (1) “[t]he nature of the
present offense and the extent and nature of the defendant’s prior record, if any;” (2) “[t]he
nature of past treatment and rehabilitative efforts and the nature of defendant’s response thereto,
if any;” (3) “[w]hether the interests of society and the defendant would be best served by trial in
the Family Court or in the Superior Court[;]” and (4) any “other factors which, in the judgment
of the Court are deemed relevant.”).
7
  According to the DELJIS charge summary provided in Dr. Thompson’s psychological evaluation
dated May 18, 202 and the Reverse Amenability Report from DSCYF, Defendant became involved
                                                3
The most recent arrest in August of 2020 that led to the current charges occurred

only two weeks from his release from the Ferris School in July of 2020. As to both

prongs, this factor weighs against transfer.

B.     Section 1011(b) Factor Two: Nature of Past Treatment and Defendant’s
       Response
       Defendant’s lengthy and varied criminal history demonstrates that numerous

attempts at supervision and rehabilitative efforts have failed. Robert G. Thompson,

Psy.D. testified on behalf of Defendant. Navigating through his seventeen-page

report, he opined that Defendant should remain in the Family Court with “favorable

prognosis for change.”8 This opinion was based on examinations conducted on

December 20, 2020, and February 25, 2021, and without jurisdictional or legal

considerations of his charges.

       By contrast, Master Family Service Specialist Alexandra Blasi and Supervisor

George Chakar of DSCYF submitted their report that recommends these charges

remain in this Court.9 They did take into consideration that services cannot be

provided past age 19. They noted that Defendant was placed on Pre-trial supervision




with YRS following an arrest on April 4, 2017. His first felony adjudication was after an arrest
that occurred on February 4, 2019, for Theft of a Motor Vehicle, with a second felony for providing
false statements, and a third felony adjudication was secondary to a January 23, 2020, arrest, where
he was charged with Possession, Purchase, Ownership or Control of a Firearm by a Prohibited
Juvenile (2 counts), to which he pled guilty to one charge.
8
  See Forensic Psychological Report, State of Delaware v. Ameer Dunn, Crim. I.D. No.
2008008165, D.I. 15, at 17 (Del. Super. Ct. May 18, 2021).
9
  See DSCYF Reverse Amenability Report, Exhibit 8, at 7.
                                                 4
in 2017, completed community supervision but incurred new chares while on

supervision. He also was placed in a non-secured detention but escaped. Despite

efforts after he violated the conditions of his probation, and placement at Level IV,

he was shot two weeks after and charged with a firearm charge less than a month

after his release from Level IV.

       At age 18.6 months, at the time of the report, Defendant has failed to comply

with terms of community supervision. YRS recommends Defendant be found non-

amenable and remain in this Court. This Court agrees. YRS can provide only

limited services. This factor weighs against transfer.

C.     Section 1011(b) Factor Three: Interests of Society and Defendant

       After multiple rehabilitative efforts and services, Defendant’s violent

behavior has escalated despite efforts from YRS and the Family Court. The various

youth programs have not worked. Lesser sanctions through Family Court have also

failed. The Court finds that the interests of society and Defendant weigh against a

transfer.10




10
   The fourth factor of § 1011(b)—other relevant factors the Court deems relevant—has been
sufficiently addressed in the other § 1011(b) factors such that the Court need not explicitly address
this factor in this ruling.
                                                 5
                                    CONCLUSION

      Under § 1011(b), the Court finds that all factors weigh against transfer. For

the reasons stated above, Defendant’s Motion is DENIED.

      IT IS SO ORDERED.

                                                  /s/ Vivian L. Medinilla
                                                  Vivian L. Medinilla
                                                  Judge


oc:   Prothonotary
cc:   Defendant




                                        6